Citation Nr: 0417622	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  99-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.  

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to an increased rating for service-connected 
residuals of right knee injury, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased rating for service-connected 
residuals of fracture of the left medial malleolus, currently 
evaluated as 20 percent disabling.  

6.  Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In October 1998, the RO denied the veteran's 
claims that new and material evidence had been presented to 
reopen claims for service connection for a neck condition, 
and a right shoulder condition.  In January 2001, the RO 
denied a claim of entitlement to service connection for 
hearing loss, denied claims for increased ratings for 
service-connected residuals of fracture of the left medial 
malleolus, evaluated as 20 percent disabling, and service-
connected residuals of right knee injury, evaluated as 10 
percent disabling, and denied a claim of entitlement to TDIU.  
The veteran appealed all of the aforementioned decisions.  In 
August 2001, the Board determined that new and material 
evidence had been received to reopen the claims for a neck 
and right shoulder disabilities, and the Board remanded these 
claims for additional development.  In June 2003, the Board 
remanded all of the claims for additional development.  

In May 2001, the veteran was afforded a hearing before Mary 
Gallagher, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


In September 2002, the veteran indicated on an appeal form 
(VA Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in a statement received by the RO in 
November 2002, the veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2003).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  In a decision, dated in May 1995, the RO denied a claim 
of entitlement to service connection for hearing loss; the 
veteran appealed, however, in December 1995 the veteran 
withdrew his appeal.

2.  The evidence received since the RO's May 1995 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran does not have hearing loss that is related to 
his service; sensorineural hearing loss was not manifest to a 
compensable degree within one year of separation from 
service.  

4.  The veteran does not have a neck disability that is 
related to his service; arthritis of the cervical spine was 
not manifest to a compensable degree within one year of 
separation from service.  

5.  The veteran does not have a right shoulder disability 
that is related to his service; arthritis of the right 
shoulder was not manifest to a compensable degree within one 
year of separation from service.  

6.  The veteran's residuals of right knee injury are 
productive of no more than slight recurrent subluxation or 
lateral instability. 

7.  The veteran's right knee is shown to have arthritis, with 
pain on motion, extension to 0 degrees and flexion to 120 
degrees.  

8.  The veteran's residuals of fracture of the left medial 
malleolus are productive of some limitation of motion with 
pain, but not malunion of the tibia and fibia with marked 
knee or ankle disability. 

9.  The veteran's service-connected disabilities are post-
traumatic stress disorder, evaluated as 30 percent disabling; 
residuals, right knee injury, evaluated as 10 percent 
disabling; arthritis of the right knee, evaluated as 10 
percent disabling; residuals of fracture of the left medial 
malleolus, evaluated as 20 percent disabling; and tinnitus, 
evaluated as 10 percent disabling; his combined rating is 60 
percent; the veteran's service-connected disabilities are not 
of such severity as to preclude him from obtaining or 
retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's May 1995 decision which denied a claim of entitlement to 
service connection for hearing loss; the claim for hearing 
loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

2.  Hearing loss was not incurred in or aggravated by the 
veteran's active military service; sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).  

3.  A neck disability was not incurred in or aggravated by 
the veteran's active military service; arthritis of the 
cervical spine may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).  

4.  A right shoulder disability was not incurred in or 
aggravated by the veteran's active military service; 
arthritis of the right shoulder may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).  

5.  The criteria for a rating in excess of 10 percent for 
residuals of right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2003).

6.  The criteria for a separate, 10 percent rating, and no 
more, for arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.59, 4.71a, Diagnostic Codes 5003, 5261, 5262 (2003); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

7.  The criteria for a rating in excess of 20 percent for 
residuals of fracture of the left medial malleolus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5262, 5270 (2003). 

8.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.340, 3.341, 3.342, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A review of the claims file shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for hearing loss in May 1995.  The veteran 
appealed, however, he withdrew his claim in a statement 
received in December 1995, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

The veteran subsequently filed to reopen his claim for 
service connection for hearing loss, and in January 2001 the 
RO denied the claim.  The veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in May 1995.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's May 1995 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§  3.307, 3.309 (2003).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

The evidence of record at the time of the RO's May 1995 
decision included the veteran's service medical records, 
which did not show treatment for, or a diagnosis of, hearing 
loss.  The veteran's separation examination report, dated in 
January 1946, indicated that hearing (whispered voice) test 
results were 15/15, bilaterally, and that there were no ear, 
nose or throat abnormalities.  

The post-service medical evidence included VA and non-VA 
treatment reports dated between 1948 and 1994.  These reports 
included a March 1977 report from Carl T. Beck, M.D., that 
indicated that the veteran was employed as a builder and 
construction worker.  The first treatment for complaints of 
hearing loss was in a VA outpatient treatment report, dated 
in April 1978.  This report showed that the veteran 
complained of a two-year history of hearing loss.  He further 
reported that he had a history of exposure to loud 
occupational noise ("working around heavy machinery") for 
16 years.  A VA audiogram, dated in August 1978, showed 
bilateral sensorineural hearing loss, and that a hearing aid 
was recommended for the left ear.  

At the time of the RO's May 1995 denial of the claim, there 
was no competent evidence showing that the veteran had 
hearing loss that was related to his service, or that service 
connection for hearing loss was warranted on a presumptive 
basis.  

Evidence received since the RO's May 1995 decision includes 
VA and private medical treatment reports dated between 1998 
and 2004.  These reports include a January 2000 report from 
Ron Simpson, M.D., and a July 2003 report from James E. Zini, 
D.O, noting hearing loss.  A February 2000 report from the 
Batesville Surgery Specialties Clinic (BSSC) shows the 
following: the veteran reported a history of hearing loss for 
"many years," a history of noise exposure in the Army that 
included tanks and heavy artillery, and a head injury in 1943 
which he felt had worsened his hearing.  The assessments were 
bilateral sensorineural hearing loss, "history of 
significant noise exposure including artillery and heavy 
equipment noise," and "history of motor vehicle accident in 
the 1940's with a subjective hearing loss after this motor 
vehicle accident."  The examiner stated, "I have explained 
to [the veteran] that noise exposure as he has described 
could easily be a cause of his significant sensorineural 
hearing loss; previous noise exposure as described while the 
patient was in the military could also contribute to the 
patient's current level of hearing loss."  The report shows 
that the veteran was recommended for bilateral hearing aids.  

This medical evidence was not of record at the time of the 
RO's May 1995 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  In particular, even 
though the examiner did not indicate that he had reviewed the 
veteran's claims file, his statement is competent evidence 
showing that the veteran may currently have hearing loss that 
is related to his service.  The Board therefore finds that 
the submitted evidence bears directly and substantially upon 
the issue at hand, that this evidence is probative of the 
issue at hand, and is material.  See e.g., Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  

II.  Service Connection

The veteran argues that he service connection is warranted 
for hearing loss, a neck disorder, and a right shoulder 
disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

A.  Hearing Loss

The veteran essentially argues that he has hearing loss due 
to exposure to loud noise during service, to include heavy 
artillery and tanks.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2003).  

The veteran's service medical records do not show treatment 
for, or a diagnosis of, hearing loss.  The veteran's 
separation examination report, dated in January 1946, 
indicates that hearing (whispered voice) test results were 
15/15, bilaterally, and that there were no "ear, nose or 
throat" abnormalities.  

The post-service medical evidence included VA and non-VA 
treatment reports dated between 1948 and 2004.  These reports 
included a March 1977 report from Carl T. Beck, M.D., which 
indicates that the veteran was employed as a builder and 
construction worker.  

VA outpatient treatment reports, dated in April 1978, show 
that the veteran complained of a two-year history of hearing 
loss.  These reports contain four notations indicating that 
the veteran reported that he had a history of exposure to 
loud occupational noise (alternatively recorded as "working 
around heavy machinery") for 16 years.  A VA audiogram, 
dated in August 1978, showed bilateral sensorineural hearing 
loss, and that a hearing aid was recommended for the left 
ear.  The report notes a "history of noise exposure over the 
last 16 years."  VA outpatient reports, dated in 1999, show 
treatment for hearing loss.  

A February 2000 BSSC report shows that the veteran reported a 
history of noise exposure in the Army that included tanks and 
heavy artillery, and a head injury in 1943 which he felt had 
worsened his hearing.  The assessments included bilateral 
sensorineural hearing loss.  The examiner stated, "I have 
explained to [the veteran] that noise exposure as he has 
described could easily be a cause of his significant 
sensorineural hearing loss; previous noise exposure as 
described while the patient was in the military could also 
contribute to the patient's current level of hearing loss."  

A July 2003 report from James E. Zini, D.O., notes the 
veteran's hearing loss.  

A VA audiology and speech pathology examination report, dated 
in February 2004, shows that the veteran reported a 
recreational noise exposure history of hunting without ear 
protection, but that he denied occupational noise exposure 
prior to and since leaving the military.  The diagnoses noted 
bilateral sensorineural hearing loss.  The examiner stated 
that it was "possible" that the veteran's hearing loss 
began as a result of acoustic trauma experienced in the 
military and was further aggravated by noise exposure after 
separation from service, but that, due to lack of specific 
audiometric data recorded during military service and the 
veteran's extensive history of occupational noise exposure, 
he could not say, "without speculation," that this hearing 
loss is a result of military noise exposure.  

In summary, the veteran's service medical records do not show 
treatment for hearing loss.  The first medical evidence of 
hearing loss is dated in April 1978, approximately 32 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, the February 2004 VA examiner stated that due to 
lack of specific audiometric data recorded during military 
service and the veteran's extensive history of occupational 
noise exposure, he could not say, "without speculation," 
that this hearing loss is a result of military noise 
exposure.  Finally, there is no competent evidence to show 
that the veteran had a sensorineural hearing loss that was 
manifest to a compensable degree within one year of 
separation from service such that service connection is 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

In reaching this decision, the Board has considered the 
February 2004 VA examiner's statement that it was 
"possible" that there could be a relationship between the 
veteran's hearing loss and his service.  However, the Board 
finds that when viewed in its full context, this statement is 
too speculative to warrant a grant of service connection.  
See Lee v. Brown, 10 Vet. App. 336 (1997), Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); see also Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (holding that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence'").  
The Board has also considered the February 2000 BSSC opinion.  
This opinion is afforded little probative value, as it is not 
shown to have been based on a review of the claims file, and 
it is not accompanied by a reasoned explanation, to include a 
discussion of the fact that the first medical evidence of 
hearing loss is dated in April 1978, approximately 32 years 
after separation from service.  In addition, a review of this 
report shows that the veteran did not then report a post-
service history of occupational noise exposure.  However, the 
April 1978 and August 1978 VA outpatient treatment reports 
contain four separate notations indicating that the veteran 
gave a 16-year history of exposure to loud occupational/post-
service noise (described as "working around heavy 
machinery" in one report).  See also March 1977 report from 
Dr. Beck (showing employment in building and construction); 
May 2001 report from Dr. Gray (noting that the veteran was a 
"very poor historian").  The April 1978 and August 1978 
reports were created many years prior to the veteran's claim 
and are far more contemporaneous to the veteran's service 
than the BSSC report.  The Board therefore finds that the 
preponderance of the evidence is against the claim for 
service connection for hearing loss.  

B.  Neck Disorder and Right Shoulder Disorder

The veteran asserts that service connection is warranted for 
a neck disorder and a right shoulder disorder.  He argues 
that he was thrown from a vehicle in an accident during 
service, and that he currently has the claimed conditions as 
a result.  


The veteran's service medical records show that on August 29, 
1943, he was treated for "moderately severe" contusions of 
the right shoulder and right side of his neck after an auto 
accident.  The reports note an injury to the nerve supplying 
the right arm extensor muscles, and that the veteran had 
right shoulder pain, weakness and restriction of motion, with 
slow improvement noted in late September.  He was discharged 
to duty on October 2, 1943.  A September 1944 report notes a 
history of a nerve injury in the right arm from auto 
accident, with "full recovery."  The veteran's separation 
examination report, dated in January 1946, shows that no 
musculoskeletal defects were noted and his neurological 
diagnosis was "normal."  

As for the post-service medical evidence, it consists of VA 
and private medical treatment reports, dated between 1948 and 
2004.  These reports show the following: in a July 1950 VA 
examination report the veteran reported having occasional 
aches in his right shoulder and elbow, X-rays of the right 
shoulder and right arm were normal; a March 1977 report from 
Carl T. Beck, M.D., shows treatment for complaints of 
multiple joint pain and contains a diagnosis of generalized 
osteoarthritis, progressive (see also Dr. Beck's July 1979 
report); in May 1977 the veteran was treated for complaints 
of multiple joint pains; a June 1977 VA X-ray report for the 
cervical spine was "unremarkable"; a July 1977 VA 
outpatient treatment report notes mild degenerative changes 
of the cervical spine; an October 1979 VA X-ray report for 
the cervical spine was normal; a February 1998 report from 
Jeff W. Holt, D.C., notes that the veteran has been treated 
for cervical pain since December 1997; an April 1999 VA 
examination report contains a diagnosis of degenerative 
arthritis, cervical spine, with partial ankylosis or loss of 
range of motion of the facets; VA outpatient treatments 
reports dated between 1999 and 2001 show treatment for neck 
and shoulder pain, the diagnoses included DDD (degenerative 
disc disease) at cervical vertebra; a January 2000 report 
from Ron Simpson, M.D., notes that the veteran has been 
treated for neck and back symptoms, to include cervical 
spasms, and notes degenerative joint disease (DJD) and 
osteoarthritis "that has probably been progressive"; 
reports from George T. Gray, D.O., dated in 2001, and James 
E. Zini, M.D., dated in July 2003, show treatment for 
complaints that included neck and right shoulder pain, with 
diagnoses that included right shoulder bursitis, right biceps 
tendonitis and osteoarthritis and DDD of the spine; a VA 
joints examination report, dated in May 2002, contains 
diagnoses of degenerative arthritis, cervical spine and right 
shoulder.  

The medical opinions relevant to this case are summarized as 
follows: a January 2000 report from Dr. Simpson shows that he 
asserts that the veteran's musculoskeletal disease had its 
onset during service; an October 2001 statement from Dr. Gray 
shows that Dr. Gray argues that service connection is 
warranted for the claimed conditions; a VA joints examination 
report, dated in May 2002, shows that the examiner 
essentially stated that the veteran's cervical spine and 
right shoulder disorders were not related to his service.

Three lay statements, from the veteran's wife, brother and a 
friend ("L.H.B.") were received in 1994.  The authors 
essentially state that the veteran has neck pains as a result 
of an automobile accident during service.  

Other evidence includes an October 1978 decision from the 
Social Security Administration, which does not contain 
pertinent findings.  

The veteran's service medical records show that he was 
treated for right shoulder pain, weakness and restriction of 
motion, with slow improvement between August and early 
October of 1943.  This was apparently an acute condition, as 
evidenced by the lack of treatment during the veteran's 
remaining (approximately) two years and four months of 
service (i.e., between October 1943 and February 1946), a 
notation of "full recovery" in September 1944, as well as 
the lack of any relevant findings on his separation 
examination report.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  In addition, 
the first post-service medical evidence of either a cervical 
spine or a right shoulder condition is found in a July 1977 
VA outpatient treatment report (noting mild degenerative 
changes of the cervical spine).  This is approximately 30 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, the Board finds that the May 2002 VA joints 
examination report is highly probative evidence which shows 
that the claimed conditions are not related to service.  In 
this report, the examiner stated that he had reviewed the 
veteran's C-file, he summarized the veteran's medical history 
and physical examination findings were recorded.  The 
examiner concluded that the veteran's cervical spine and 
right shoulder disorders were not related to his service and 
his opinion is accompanied by a rational explanation.  
Specifically, the examiner explained that the veteran's pain 
was primarily due to generalized osteoarthritis.  In this 
regard, the Board notes that Dr. Beck's reports show that the 
veteran was diagnosed with generalized osteoarthritis as far 
back as March 1977.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied.  

In reaching these decisions, the Board has considered the 
January 2000 report from Dr. Simpson and the October 2001 
statement from Dr. Gray.  However, neither of these opinions 
is shown to have been based on a review of the veteran's C-
file.  In addition, Dr. Simpson's report is not accompanied 
by an explanation.  As for Dr. Gray's opinion, it is 
contained in a letter over three pages long that is vague, 
speculative and, at times, confusing.  In addition, he does 
not discuss the lack of treatment for the claimed conditions 
for the 30 years following service, and he appears to 
misunderstand the applicable burden of proof.  See 
38 U.S.C.A. § 5107.  Examples include, but are not limited 
to, his assertion that "I simply do not see how that you can 
unequivocally state that this well documented trauma in 1943 
has nothing to do with his current symptoms, nor any little 
part of it," and that there was "at least some 
possibility" that the two are correlated.  Based on the 
foregoing, the Board finds that the evidence in favor of the 
claims is outweighed by the evidence against the claims, and 
that the claims must be denied.  

C.  Conclusion

The Board has considered the written testimony of the 
veteran, and the lay statements.  The Board points out that, 
although the veteran's arguments and reported symptoms have 
been noted, the issues in this case ultimately rests upon 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis and a nexus to service.  To the 
extent that the veteran's statements and the lay statements 
may be intended to represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a nexus between the claimed conditions 
and his service.  Lay persons, untrained in the fields of 
medicine are not competent to offer such opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Board has determined that 
service connection the claimed disabilities is not warranted.  
To that extent, the contentions of the veteran to the 
contrary are unsupported by persuasive evidence.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Increased Ratings

The veteran argues that increased ratings are warranted for 
his service-connected left ankle and right knee disabilities.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Right Knee

In October 1980, the RO granted service connection for 
residuals of an injury to the right knee.  The RO assigned a 
10 percent evaluation for this disability.  On September 2, 
1999, the veteran filed a claim for an increased rating.  In 
October 1999, the RO denied the claim.  The veteran has 
appealed.  

The RO has evaluated the veteran's right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under 38 
C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  

The medical evidence for consideration in this case includes 
VA and non-VA outpatient treatment and examination reports, 
dated between 1998 and 2004.  

A VA examination report, dated in October 2000, shows that 
the veteran complained of right knee pain and some weakness.  
On examination, his right knee was stable in the collateral 
system and cruciate system.  Torsional testing did not reveal 
impingement.  The examiner indicated that the right knee 
showed remnants of an Osgood-Schlatter developmental process, 
and that his elevated patella may account for some 
instability during certain phases of his gait.  An 
accompanying X-ray report for the right knee contains an 
impression of "negative knee."  

A report from James E. Zini, D.O., dated in July 2003, shows 
that Dr. Zini states that the veteran has degenerative 
arthritic changes in multiple joints, including his knees, 
and that he has to be on inflammatory medications.  He 
reports that the veteran's right knee has "25% loss" of 
full extension, and increased crepitation with report of pain 
with full extension.  

A VA joints examination report, dated in February 2004, shows 
that the veteran complained of periodic right knee pain, but 
has not had injection or aspiration of the joint, and that he 
uses ibuprofen for pain.  He denied any recent 
hospitalizations for his right knee.  On examination, there 
was no evidence of anterior or posterior subluxation of the 
right knee, and no evidence of laxity of the medial or 
lateral compartment ligaments.  The relevant diagnosis was 
residuals of injury to right knee treated by open arthrotomy 
with limited motion as described, and DJD (degenerative joint 
disease).  

The Board finds that a rating in excess of 10 percent under 
DC 5257 is not warranted.  The February 2004 VA joints 
examination report shows that there was no evidence of 
anterior or posterior subluxation of the right knee, and no 
evidence of laxity of the medial or lateral compartment 
ligaments.  The Board further points out that this report is 
consistent with the October 2000 VA examination report, which 
shows that the veteran's right knee was stable in the 
collateral system and cruciate system, and that torsional 
testing did not reveal impingement.  Therefore, the Board 
finds that the evidence is insufficient to show severe 
recurrent subluxation or instability, and that the criteria 
for a 20 percent rating under DC 5257 have not been met.  In 
making this determination, the Board finds that since DC 5257 
is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202, 204-206 (1995); do not apply.  Johnson v. Brown , 9 
Vet. App. 7, 9 (1996).

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), under 38 C.F.R. § 4.71a, DC 5262 (2003), "tibia and 
fibia, impairment of," warrants a 20 percent evaluation 
where there is malunion of with moderate knee or ankle 
disability.  Under 38 C.F.R. § 4.71a, DC 5256 (2003), a 20 
percent rating is warranted for ankylosis of the knee with 
favorable angle in full extension or slight flexion.  
However, in this case there is no evidence of ankylosis of 
the right knee; or impairment of the tibia or fibula.  
Accordingly, the criteria for a rating in excess of 10 
percent under DC's 5256 and 5262 have not been met.  

However, the Board's analysis is not yet complete.  In an 
opinion issued by the VA General Counsel, VAOPGCPREC 23-97, 
62 Fed. Reg. 63,604 (1997), it was determined that assigning 
one rating for arthritis under DC 5003 and one rating for 
instability under DC 5257 does not violate the rule against 
pyramiding.  Therefore, where a knee disability is rated 
under DC 5257, a separate rating for arthritis may be 
assigned under DC 5003 if additional disability is shown by 
the evidence.  In this case, there is X-ray evidence 
indicating that the veteran's right knee is productive of 
arthritis.  See e.g., February 2004 VA examination report.  
Accordingly, the veteran may be eligible for an additional 
rating if he meets the criteria for a compensable rating 
under DC 5003.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the diagnostic code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.71a, DC 5260 (2003), a 10 percent 
evaluation is warranted where knee flexion is limited to 45 
degrees.  

Under 38 C.F.R. § 4.71a, DC 5261 (2003), a 10 percent 
evaluation is warranted where knee extension is limited to 10 
degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The only relevant post-service medical evidence contained in 
the claims files are the October 2000 and February 2004 VA 
examination reports, as these reports contain the only 
recorded ranges of motion for the right knee during the 
applicable time period.  The February 2004 VA joints 
examination report shows that on examination, the right knee 
had extension to 0 degrees and flexion to 120 degrees, with 
pain at the limit of flexion.  The October 2000 VA 
examination report shows that on examination, the veteran's 
right knee had extension to 0 degrees and flexion to 140 
degrees.  

These limitations of motion do not satisfy the criteria for 
even a compensable rating under either DC 5260 or DC 5261.  
However, in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), the Court held that, read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray study, 
is deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no compensable 
limitation of motion.  Therefore, as the February 2004 VA 
examination report shows that there is objective evidence of 
limitation of motion with pain in the right knee, a separate 
10 percent rating for right knee arthritis is warranted.  

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9-98.  In 
this case, the VA examination reports do not contain evidence 
of such symptoms as neurological impairment, incoordination, 
loss of strength, or any other findings that would support a 
higher rating on the basis of functional loss due to pain.  
In this regard, a VA outpatient treatment report, dated in 
January 2000, notes that the veteran's had 2/4 DTR's (deep 
tendon reflexes) in his lower extremities.  Reports, dated in 
January 2001, note strength in the RLE (right lower 
extremity) at 4/5 and 5/5, 3+ patellar reflexes and/or 2/4 
DTR's  A May 2001 report from Dr. Gray notes that the 
veteran's neurological examination was grossly intact.  A VA 
outpatient treatment report, dated in May 2001, notes that 
the right leg had 5/5 strength.  

In summary, the medical evidence includes a finding of 
"minimal" arthritis.  There is little or no medical 
evidence showing that the veteran has such symptoms as muscle 
atrophy, neurological impairment or incoordination.  Based on 
the foregoing, the Board finds that, when the ranges of 
motion in the right knee are considered together with the 
evidence of functional loss due to right knee pathology, the 
evidence does not support a conclusion that the loss of 
motion in the right knee more nearly approximates the 
criteria for a 20 percent rating under either DC 5260 or DC 
5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

Finally, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  The Board further notes that, effective August 
30, 2002, a new regulation was promulgated concerning ratings 
for skin disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The changed regulation may not be applied prior to 
the effective date.  See 38 U.S.C.A. § 5110(g) (West 2002).  
In this case, the veteran does not contend, and the evidence 
does not show, that a separate compensable rating is 
warranted for a right knee scar.  The Board therefore finds 
that the veteran will not be prejudiced by the Board's 
consideration of whether a separate, compensable evaluation 
is warranted for a scar.  Bernard.   Under 38 C.F.R. § 4.118, 
Diagnostic Codes (DC's) 7803 and 7804 (as in effect prior to 
August 30, 2002), a 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
or scars which are shown to painful and tender on objective 
demonstration.  Under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003), a 10 percent evaluation is 
warranted for superficial scars that are painful on 
examination.  In this case, there is no evidence to show that 
the veteran has compensable manifestations of his right knee 
scar.  Thus, the assignment of a separate 10 percent 
evaluation for a right knee scar is not warranted.  



B.  Left Ankle

The veteran's service medical records show that in September 
1944, he was treated for a fracture, complete tip of left 
medial malleolus, accidentally incurred while playing 
softball.  38 C.F.R. § 4.1.  

In January 1948, the RO granted service connection for 
residuals, fracture, tip of left medial malleolus, evaluated 
as 0 percent disabling.  There was no appeal, and this 
decision became final.  The evaluation for this disability 
was subsequently increased to 10 percent, effective in 1950, 
and to 20 percent, effective in 1979.  In September 1999, the 
veteran filed a claim for an increased rating.  In January 
2001, the RO denied the claim.  

The medical evidence for consideration in this case includes 
VA and non-VA outpatient treatment and examination reports, 
dated between 1998 and 2004.  

A VA examination report, dated in October 2000, shows that 
the veteran complained of left ankle pain and giving way.  On 
examination, his left ankle was stable, with a "complete" 
range of motion, described as 20 degrees of dorsiflexion and 
45 degrees of plantar flexion.  There was no pain on extreme 
ranges of motion.  Multiple X-ray views revealed bone 
fragmentation in the distal medial malleolar area, with a 
small spur present on the dorsal tip of the os calcis.  A 
small area of irregular bone was present on the anterior 
tibial edge or coaptive surface of the talus.  The relevant 
impressions were traumatic spurring, articulating edge 
anterior tibial/talus, hypertrophic spur, tip os calcis, and 
left ankle instability with bone fragmentation, medial 
malleolus.  The examiner further stated that the veteran's 
ankle instability was not demonstrable clinically, but his 
history was compatible with ligamentous instability.  

VA outpatient treatment report show a complaint of left ankle 
pain in October 2000, with no other relevant findings or 
diagnoses.  

A May 2001 report from Dr. Gray notes that the veteran's 
neurological examination was grossly intact.  


A July 2003, report from Dr. Zini notes that, "His ankles 
reveal crepitation with laxity of the ankle mortis 
bilaterally."  

A VA joints examination report, dated in February 2004, shows 
that the veteran complained of periodic left ankle pain.  He 
denied a history of any recent hospitalizations for his left 
ankle symptoms.  On examination, there was a fusiform 
deformity of the ankle, but no evidence of effusion.  On 
dorsiflexion of the ankle, pain began at five degrees, and 
dorsiflexion ended at 10 degrees due to pain.  Pain began at 
planter flexion at 10 degrees and ended at 30 degrees due to 
pain.  There was no inversion or eversion of the ankle.  
There was no evidence of instability or hypermobility of the 
ankle.  The relevant diagnosis was residuals of left ankle 
fracture treated by closed reduction, and DJD (degenerative 
joint disease).  

The veteran's disability has been rated under 38 C.F.R. 
§ 4.71a, DC 5262 (2003).  Under DC 5262, "tibia and fibia, 
impairment of," warrants a 20 percent evaluation where there 
is malunion with moderate knee or ankle disability.  A 30 
percent evaluation is warranted where there is malunion with 
marked knee or ankle disability.  Id.

Normal range of motion in an ankle is considered to be 20 
degrees dorsiflexion and 45 degrees plantar flexion.  See 38 
C.F.R. § 4.71, Plate II (2003).

The Board finds that a rating in excess of 20 percent under 
DC 5262 is not warranted.  The February 2004 VA examination 
report shows that the examiner found that there was no 
evidence of instability or hypermobility of the ankle.  
Dorsiflexion ended at 10 degrees and plantar flexion at 30 
degrees due to pain.  There was no inversion or eversion of 
the ankle.  Other evidence includes the October 2000 VA 
examination report in which the stated that the veteran's 
ankle instability was not demonstrable clinically, and 
findings contained in VA outpatient treatment reports.  These 
findings include 2/4 DTR's (deep tendon reflexes) in the 
lower extremities (January 2000), and 2/4 DTR's and 4/5 or 
5/5 strength in the right lower extremity (January 2001).  
See also May 2001 report from Dr. Gray (noting that the 
veteran's neurological examination was grossly intact).  In 
summary, the findings including findings as to motion, 
strength and neurological functioning, do not show that the 
veteran has a malunion of the tibia and fibia with marked 
ankle disability.  Accordingly, the criteria for a rating in 
excess of 20 percent under DC 5262 have not been met.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, under DC 5270, "Ankle, ankylosis 
of" a 30 percent rating is warranted where the ankle is 
ankylosed in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  However, in this case 
there is no evidence of ankylosis of the left ankle.  
Accordingly, the criteria for a rating in excess of 20 
percent under DC 5270 have not been met.  

IV.  TDIU

The veteran argues that TDIU is warranted.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).


The veteran currently has the following service-connected 
disabilities: post-traumatic stress disorder, evaluated as 30 
percent disabling; residuals, right knee injury, evaluated as 
10 percent disabling; residuals of fracture of the left 
medial malleolus, evaluated as 20 percent disabling; and 
tinnitus, evaluated as 10 percent disabling.  In this 
decision, the Board has also granted a separate and 
additional 10 percent rating for arthritis, right knee.  
Given the foregoing, the veteran's combined rating is 60 
percent.  See 38 C.F.R. § 4.25 (2003).  The veteran is also 
shown to have a number of disabilities which have not been 
service-connected, to include a right shoulder disorder, a 
neck disorder, hearing loss, right elbow epicondylitis, a 
left knee disorder, a right ankle disorder, chronic 
obstructive pulmonary disease (COPD), a low back disorder, 
hypertension, and status post bilateral aorta femoral bypass 
(in 1995).  See generally Social Security Administration 
(SSA) decision; VA outpatient treatment reports.  At issue is 
whether the veteran's service-connected disorders, without 
consideration of any of his nonservice-connected 
disabilities, preclude all forms of substantially gainful 
employment in the national economy which are consistent with 
his education and occupational experience and which would 
afford a living wage.  

Given the veteran's aforementioned evaluations, and his 
combined evaluation, at no time has the veteran met the 
minimum schedular requirements for TDIU.  See 38 C.F.R. 
§ 4.16(a).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  
38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  


Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.  

As for the veteran's work history, it appears that he has not 
worked since November 1976, and that he was found to be 
disabled by SSA as of September 1978.  See SSA report, dated 
in October 1978.  He has 12 years of education, and many 
years of experience as a pipefitter, from which he retired 
for medical reasons.  Id.  

The Board finds that the claim must be denied.  The claims 
file includes a VA examination report, dated in February 
2004.  The Board's discussion of this report, in Part III, is 
incorporated herein.  In this report, the examiner concluded 
that the veteran's right knee and left ankle disabilities did 
not render him unemployable.  Similarly, a February 2004 PTSD 
examination report shows that the veteran's Global Assessment 
of Functioning score was 55, which suggests moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].  
The examiner concluded that the veteran did not provide 
evidence that he was unemployable due to his PTSD.  In 
reaching this decision, the Board has considered a July 2003 
report from Dr. Zini, the October 1978 SSA decision, a May 
2002 VA examination report, and a July 1979 report from Dr. 
Beck, which all indicate that the veteran is unable to 
perform manual labor and/or his previous work as a 
pipefitter.  However, with the exception of the May 2002 VA 
examination report, none of these reports indicate that they 
were based on a complete review of the veteran's claims 
files, and all of these reports discuss conditions for which 
service-connection is not currently in effect.  For example, 
Dr. Zini's report discusses arthritis of the left knee, right 
shoulder hips, cervical spine, and hearing loss, and 
indicates that he is oxygen-dependent due to his COPD.  Based 
on the foregoing, the Board finds that this evidence does not 
show that the veteran's disabilities result in 
unemployability, and that the claim must be denied.  

V.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VI.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 1998 and January 2001 rating 
decisions that the evidence did not show that the criteria 
for service connection for the claimed disorders, and/or 
increased ratings and TDIU, had been met.  Those are the key 
issues in this case, and the rating decisions, as well as the 
statements of the case (SOC) and the supplemental statements 
of the case (SSOC's), informed the appellant of the relevant 
criteria.  The most recent SSOC, dated in March 2004, 
contained the full text of 38 C.F.R. § 3.159.  In addition, 
in June 2003, the RO sent the veteran a VCAA notification 
letter that identified the information and evidence the RO 
would obtain and the information and evidence that the 
veteran was responsible to provide.  The Board concludes that 
the discussion in the June 2003 letter, and the March 2004 
SSOC, adequately informed the veteran of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element," and that the CAVC's statement on this 
point is obiter dictum and not binding on VA.  VAOPGCPREC 1-
2004 (Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  
The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the veteran was sent a letter in March and June 
2003 in which he was notified that, provided certain criteria 
were met, VA would make reasonable efforts to help him obtain 
relevant evidence such as private medical records, employment 
records, or records from state and local government agencies, 
and that VA would attempt to obtain any relevant evidence 
from Federal agencies.  He was further requested to, "tell 
us about any additional information or evidence that you want 
us to try to get for you."  See also letters sent from RO to 
the veteran, dated in June 2003 (requesting that he identify 
all relevant treatment since separation from service, and 
complete authorizations for such treatment (VA Forms 21-4138 
and 21-4142)).

As noted in Pelegrini, the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  However, assuming solely for the sake of argument and 
without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In reviewing the AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March and June 
2003 was not given prior to the first AOJ adjudications of 
the claim, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, a Supplemental Statement of 
the Case was provided to the appellant in March 2004.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service, Social Security Administration, and VA 
medical records as well as affording him VA examinations, to 
include etiological opinions on his service connection 
claims.  Private treatment reports have also been obtained.  
In letters, dated in August and September of 2003, and the 
March 2004 SSOC, the veteran was notified of evidence that VA 
was unable to obtain.  See 38 C.F.R. § 3.159(e).  The veteran 
submitted additional evidence in September 2003.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

Service connection for hearing loss is denied.

Service connection for a neck disorder is denied.

Service connection for a right shoulder disorder is denied.  

A rating in excess of 10 percent for service-connected 
residuals, injury, right knee, is denied.  

A separate and additional 10 percent rating for arthritis of 
the right knee is granted, subject to provisions governing 
the payment of monetary benefits.

A rating in excess of 20- percent for residuals of fracture 
of the left medial malleolus is denied.  

TDIU is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



